Case: 2:18-cv-01509-EAS-KAJ Doc #: 306 Filed: 08/31/20 Page: 1 of 2 PAGEID #: 16688




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  IN RE: DAVOL, INC./C.R. BARD,
                                                   Case No. 2:18-md-2846
  INC., POLYPROPYLENE HERNIA
  MESH PRODUCTS LIABILITY
  LITIGATION
                                                  JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Johns v. CR Bard et al,
  Case No. 2:18-cv-01509
                                           ORDER

                   August 27, 2020 Conference on Motions in Limine

       This matter came before the Court for status conference on August 27, 2020. Upon

consideration of the parties’ briefs and their arguments presented, the Court in accordance with

the conclusions made on the record at the hearing GRANTED, DENIED, GRANTED IN

PART AND DENIED IN PART the following motions: Plaintiff’s Motions in Limine Nos. 1

(ECF No. 235), 6 (ECF No. 236), 10 (ECF No. 241) 19 (ECF No. 240), 13 (ECF No. 229), and

Defendants’ Motions in Limine Nos. 19 (ECF No. 223) and 16 (ECF No. 219).

       Plaintiff is ORDERED to submit by close of business on Monday, August 31, 2020 the

information requested by the Court regarding Americas Hernia Society Quality Collaborative

Foundation’s (“ASHQCF”) Motion in Limine (ECF No. 180). Plaintiff shall submit this

information to the Court and counsel for AHSQCF by email, and only share the submission with

the individuals identified by the PSC and Defendants pursuant to PTO 13 as authorized to view

the AHSQCF reports. The Court will then docket Plaintiff’s submission under seal.

       Bard and AHSQCF are ORDERED to respond to that submission by Thursday,

September 3, 2020. The Court will rule on AHSQCF’s motion, in conjunction with Plaintiff’s
Case: 2:18-cv-01509-EAS-KAJ Doc #: 306 Filed: 08/31/20 Page: 2 of 2 PAGEID #: 16689




Motion in Limine No. 7, at the September 10, 2020 conference.

       Bard is ORDERED to file supplemental briefing by Monday, August 31, 2020 regarding

the evidence it wishes to present regarding part 13 of Plaintiff’s Motion in Limine No. 1. Plaintiff

is ORDERED to respond to that submission by Thursday, September 3, 2020. The Court will

run on the motion at a later date.



       IT IS SO ORDERED.


8/31/2020                                     s/Edmunds A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                 2
